COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 HOMER JAVIER AVALOS,                                        No. 08-15-00005-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                          120th District Court
                                              §
 THE STATE OF TEXAS,                                       of El Paso County, Texas
                                              §
                        Appellee.                           (TC # 20120D06030)
                                              §

                                      JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.